DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                   MICHAEL SHAWN McGOUGH,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-1888



                          September 7, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Pat Siracusa, Judge.



PER CURIAM.

     Affirmed.


LaROSE, SMITH, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.